Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2014/0275377 A1) in view of Saito et al. (JP 2016/027131 A).
Regarding Claim 1,
Yin further discloses the composition comprising polymer additive (para 0018) such as copolymers of butadiene and styrene, but does not disclose a styrene-based thermoplastic elastomer in which repeating units having a carbon-carbon unsaturated double bond not belonging to an aromatic ring are contained in an amount less than 10 mol% (presence ratio) with respect to all repeating units.
Saito discloses an adhesive composition for a printed wiring board (pg 1, para 2) comprising polyphenylene ether, such as SA9000, and a styrene elastomer, such as SEPTON V9827 or SEPTON V9461 (pg 11, paras 1-2). Saito discloses the styrenic elastomer reduces the elastic modulus, improves embedding properties, and imparts adhesion after curing (pg 4, para 3). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yin to incorporate the teachings of Saito to produce the composition using styrene elastomer SEPTON V9827 or SEPTON V9461 as the polymer additive. Doing so would reduce the elastic modulus, improve embedding properties, and impart adhesion after curing.
The specification of the present invention discloses that SEPTON V9827 is a hydrogenated methylstyrene (ethylene/butylene) methylstyrene copolymer 
Regarding Claim 2, Yin in view of Saito discloses all the limitations of the present inventions according to Claim 1 above, including the use of styrene elastomer SEPTON V9827 or SEPTON V9461. The specification of the present invention discloses that SEPTON V9827 has a total presence ratio of carbon-carbon unsaturated bonds of 0% (para 0154, “V9827”). The specification of the present invention also discloses that SEPTON V9461 has a total presence ratio of carbon-carbon unsaturated bonds of 0% (para 0154, “V9461”).
Regarding Claim 3, given that the claim only further limits an optional, i.e. 0%, component, the claim is considered met by the prior art.
Regarding Claim 4, Yin in view of Saito discloses all the limitations of the present inventions according to Claim 1 above. Yin discloses a cross linking agent triallyl isocyanurate (TAIC) (para 0028), which comprises three terminal allyl 
Regarding Claim 5, Yin in view of Saito discloses all the limitations of the present inventions according to Claim 1 above. Yin discloses SA9000 as the polyphenyl ether (para 0038, line 9) which, according to the specification of the present invention has a weight average molecular weight of 1700 and 1.8 terminal functional groups per molecule represented by the formula (1) (para 0144).
Regarding Claim 6, Yin in view of Saito discloses all the limitations of the present inventions according to Claim 1 above, including the use of styrene elastomer SEPTON V9827 or SEPTON V9461. The specification of the present invention discloses that SEPTON V9827 has a weight average molecular weight of 92,000 (para 0154, “V9827”). The specification of the present invention also discloses that SEPTON V9461 has a weight average molecular weight of 240,000 (para 0154, “V9461”).
Regarding Claim 8, Yin in view of Saito discloses all the limitations of the present inventions according to Claim 1 above. Yin further discloses the composition comprising 40-80 parts by weight of the polyphenylene ether resin, 5-30 parts by weight of the bismaleimide (radical-polymerizable compound), and 
Regarding Claim 9, Yin in view of Saito discloses all the limitations of the present inventions according to Claim 1 above. Yin further discloses a prepreg comprising the resin composition and a fiberglass cloth substrate (para 0034, lines 1-5).
Regarding Claim 12, Yin in view of Saito disclose all of the limitations of the present invention according to Claim 1 above. Yin further discloses a copper-clad laminate comprising copper foils and stack of prepregs which are a cured product of the resin composition (para 0035, lines 1-3). Yin further discloses the resin composition as suitable as an insulation layer (abstract, line 8).
Regarding Claim 13, .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Saito as applied to Claim 1 above, and further in view of Tanigawa et al. (WO 2016/114286 A1).
Regarding Claims 10 and 11, Yin in view of Saito discloses all of the limitations of the present invention according to Claim 1 above, but does not disclose a resin-coated film or resin-coated metal foil as claimed.
Tanigawa discloses a resin film comprising a layer of resin composition and a supporting substrate, wherein the resin composition is either uncured or semi-cured, as claimed in Claim 10 (pg 12, lines 1-4). The supporting substrate can be a metal foil, as claimed in Claim 11 (pg 12, lines 17-18). The supporting substrate improves the handling property of the resin film (pg 12, lines 18-20). 
It would have been obvious to a person having ordinary skill in the art to modify Yin in view of Saito to incorporate the teachings of Tanigawa and produce an uncured or semi-cured resin film comprising the resin composition and a metal foil supporting substrate. Doing so would improve the handling property of the resin film.
Response to Arguments
In light of applicant’s amendments to Claim 1, filed 08/02/2021, the 35 USC 103 rejections of record over Yin in view of Nakazato further in view of Tanigawa, Yin in view 
With respect to the data of Examples 1, 12, and 13 pointed to by applicant, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims. Specifically, Examples 1, 12, and 13 use the specific modified polyphenylene ether, “Modified PPE-1” as described in Para 0144; the specific radical polymerizable compounds, TAIC; the specific styrene-based thermoplastic elastomer V9827, V9461, and V9475; and the specific organic peroxide, perbutyl P; while Claim 1 broadly recites any modified polyphenylene ether having the terminal group as claimed, any radical-polymerizable compounds having the structure as claimed, any styrene-based thermoplastic elastomer having the structure as claimed, and any organic peroxide. Further, Examples 1, 12, and 13 use specific amounts of each component, while Claim 1 broadly discloses any amount of each component. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/BETHANY M MILLER/
Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787